DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,500,740 to Marfione et al.
In re claim 1, Marifone teaches an out-the-front knife comprising: 
a handle (12) having a rear end (Fig. 1) and a front opening (as shown in at least Figures 3 and 5; the opening permits the blade to extend) opposite the rear end; 
a blade (14) supported by the handle, the blade having a cutting edge (32), the blade being movable with respect to the handle between a stowed position (as shown in at least Figure 5) in the handle and a deployed position (shown in at least Figure 7( in which the blade extends out of the front opening; and 
an actuator (16) supported by the handle, the actuator being movable with respect to the handle in a deploying direction to move the blade forward away from the stowed position toward the deployed position, and the actuator being movable in a stowing direction to move the blade rearward away from the deployed position toward the stowed position (Co. 4, lines 35-40); 
a blade driver (Fig. 3) supported by the handle, the blade driver being configured to spring the blade toward the deployed position responsive to movement of the actuator in the deploying direction, and the blade driver being configured to spring the blade toward the stowed position responsive to movement of the actuator in the stowing direction; 
wherein the blade (14) when in the stowed position is biased rearward, and the blade driver includes a blade pusher ( 46,48) configured to push the blade forward against said rearward bias responsive to movement of the actuator in the deploying direction (Col. 5, lines 36-60), the blade driver (46,48) being configured to spring the blade toward the deployed position after sufficient forward pushing force is applied to the blade by the blade pusher to overcome the rearward bias.
In re claim 2, further comprising a retainer (52) configured to engage the blade in rearward biasing engagement to bias the blade rearward in the stowed position (Col. 4, lines 41-55).
In re claim 3, wherein the blade (14) is configured to push the retainer (52) out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction (Col. 4, lines 58-65).
In re claim 4, wherein the blade (14) includes a ramp (64) configured to push the retainer (52) out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction.
In re claim 5, wherein the knife is free of structure, other than the blade (14), configured to engage the retainer (52) to move the retainer out of rearward biasing engagement with the blade (as shown in at least Figures 5-6). 

In re claim 6, wherein the retainer (52) comprises a cam (see annotated Figure 6, below) configured to cam against the blade (14) to convert a lateral bias of the cam to the rearward bias of the blade in the stowed position.
The Examiner notes, the cam has been interpreted as a surface having a slope which cams against slope 64 of the blade to bias the blade in a stowed position. 

    PNG
    media_image1.png
    746
    479
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    8
    5
    media_image2.png
    Greyscale


In re claim 7, wherein the blade (14) includes a ramp (64) and the cam (as shown in annotated Figure 6 on Pg. 4, above) is configured to engage the ramp to bias the blade rearward when the blade is in the stowed position.
In re claim 8, wherein the blade driver (46,48)  includes at least one spring (44), and the blade driver is configured to create spring force in the spring to spring the blade toward the deployed position responsive to movement of the actuator in the deploying direction (Col. 5, lines 36-60).
In re claim 9, wherein the blade driver (46,48) is configured to, responsive to movement of the actuator a first distance in the deploying direction, create spring force in the at least one spring, and the blade driver is configured to, responsive to movement of the actuator beyond the first distance in the deploying direction, cause the blade pusher to begin pushing the blade forward toward the deployed position (Col. 5, lines 36-60).

In re claim 19, an out-the-front knife comprising: 
a handle (12) having a rear end (Fig. 1) and a front opening (as shown in at least Figures 3 and 5; the opening permits the blade to extend) opposite the rear end; 
a blade (14) supported by the handle, the blade having a cutting edge (32), the blade being movable with respect to the handle between a stowed position (as shown in at least Figure 5) in the handle and a deployed position (shown in at least Figure 7( in which the blade extends out of the front opening; and 
a retainer (52) configured to engage the blade in rearward biasing engagement to bias the blade rearward in the stowed position (Col. 4, lines 41-55); and
 an actuator (16) supported by the handle, the actuator being movable with respect to the handle in a deploying direction, the actuator being operatively connected to the blade to cause the blade to move forward away from the stowed position toward the deployed position responsive to movement of the actuator in the deploying direction; wherein the blade includes a ramp configured to move the retainer out of rearward biasing engagement with the blade when sufficient force is applied to the actuator in the deploying direction to overcome the rearward bias (Col. 5, lines 36-60).
In re claim 20, wherein the knife is free of structure, other than the blade (14), configured to engage the retainer (52) to move the retainer out of rearward biasing engagement with the blade (as shown in at least Figures 5-6). 

Claims 10-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,966,771 to Chu et al.
In re claim 10, Chu teaches an out-the-front knife comprising: 
a handle (11,12) having a rear end (Fig. 1) and a front opening (101) opposite the rear end; 
a blade (21) supported by the handle, the blade having a cutting edge (Fig. 1), the blade being movable with respect to the handle between a stowed position in the handle and a deployed position in which the blade extends out of the front opening, the blade when in the stowed position being biased rearward; 
an actuator (22) supported by the handle, the actuator being movable with respect to the handle in a deploying direction to move the blade forward away from the stowed position toward the deployed position; and 
a blade driver (31, 32, 33, 50, 60) supported by the handle, the blade driver including at least one spring (35) for springing the blade away from the stowed position toward the deployed position (Col. 4, lines 31-45), the blade driver including a first blade pusher (323) and a second blade pusher (52) different from the first blade pusher, the first blade pusher (323) being operatively connected to the spring (35) to transfer spring force from the spring to the blade to spring the blade toward the deployed position (Col. 4, lines 31-45), the second blade pusher (52) being configured to push the blade forward against the rearward bias responsive to movement of the actuator in the deploying direction (Col. 4, lines 31-45), the first pusher (323) being configured to spring the blade toward the deployed position via spring force from the spring after sufficient forward pushing force is applied to the blade by the second blade pusher to overcome the rearward bias (Col. 4, lines 31-45).
In re claim 11, wherein the blade driver (31, 32, 33, 50, 60) is configured to, responsive to movement of the actuator a first distance in the deploying direction, create spring force in the at least one spring for springing the blade toward the deployed position, and the blade driver is configured to, responsive to movement of the actuator beyond the first distance in the deploying direction, cause the second blade pusher to begin pushing the blade forward toward the deployed position (Col. 4, lines 31-45)
In re claim 12, wherein the actuator (22) is movable with respect to the handle in a stowing direction to move the blade rearward away from the deployed position toward the stowed position (Col. 4, lines 36-60, Col. 4, lines 66-67, Col. 5, lines 1-8). 
In re claim 13, wherein the blade driver (31, 32, 33, 50, 60) is configured to spring the blade toward the stowed position responsive to movement of the actuator in the stowing direction (Col. 4, lines 36-45).
In re claim 14, further comprising a retainer (334) configured to engage the blade in rearward biasing engagement to bias the blade rearward in the stowed position.
In re claim 15, wherein the blade (21) is configured to push the retainer out of rearward biasing engagement with the blade when sufficient force is applied to the actuator (22) in the deploying direction (Col. 4, lines 31-45).
	Note, when the actuator is pushed the blade along with the first and second slider are moved to the handle opening.
	In re claim 18, wherein the retainer (334) comprises a cam (end surface of the retainer as best shown in Figure 4) configured to cam against the blade to convert lateral bias of the cam to the rearward biases of the blade in the stowed position (Col. 4, lines 31-45).
Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 16, Chu teaches the blade has a plurality of sliders which work in conjunction with the positioning frame, the spring, and the actuator to move the blade between a deployed and retracted position. The blade of Chu does not have a ramp and one having ordinary skill in the art would have not been motivated to modify the blade to Chu to have a ramp. There is further no corresponding structure to work in combination with the ramp for biasing.  
Regarding claim 17, Chu teaches the blade has a plurality of sliders which work in conjunction with the positioning frame, the spring, and the actuator to move the blade between a deployed and retracted position. Therefore, the blade (without other structures) does not engage the retainer to move the retainer out of biasing engagement with the blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 10807253, US PGPUBS 20210276204, and 20080222897 teach a blade driver configured to spring the blade toward the deployed and stowed positions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/
Primary Examiner, Art Unit 3724